 544DECISIONSOF NATIONALLABOR RELATIONS BOARDFrancis Kositz d/b/a ReliableCarpet CompanyandWarren Heikkila. Case 7-CA-10280Section 102.20 of the Board'sRulesand Regulations,Series 8,as amended.Subsequently,on June15,1973, theBoard issued an order transferringtheNovember 26, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOUpon a charge filed on April 6, 1973, by WarrenHeikkila, an individual, herein called the ChargingParty, and duly served on Francis Kositz , d/b/aReliable Carpet Company, herein called the Respon-dent, the General Counsel of the National LaborRelationsBoard, by the Regional Director forRegion 7, issued a complaint and notice of hearingon May 14, 1973, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(3) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge and complaint andnotice of hearing before an Administrative LawJudge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges, in substance, that on or aboutFebruary 6, 1973, the Respondent discharged War-ren Heikkila, the Charging Party, and since that datehas failed and refused, and is failing and refusing, toreinstate the Charging Party to his former position ofemployment because the Charging Party had at-tempted to enforce the collective-bargaining agree-ment between United Brotherhood of Carpentersand Joiners of America, AFL-CIO, CarpentersDistrict Council, Detroit Resilient Floor DecoratorsLocal Union No. 2265, herein called the Union, andtheRespondent; because the Charging Party hadcomplained of the quality of representation receivedby employees of the Respondent from the Unionwith respect to the Union's enforcement of thecollective-bargainingagreement with Respondentand the Union's processing and handling of griev-ances of employees of the Respondent; and becausethe Charging Party had engaged in other protectedconcerted activities for the purpose of collectivebargaining or other mutual aid or protection. Bythese acts, the complaint alleges that Respondentviolated Section 8(a)(3) and (1) of the Act.On June 11, 1973, counsel for the General Counselfiled directly with the Board motions for transfer andcontinuance of the case before the Board and forsummary judgment, with attachments, based onRespondent's failure to file an answer as required byproceeding to the Board and a notice to show causewhy the General Counsel's motion should not begranted. The Respondent failed to file a response tothe notice to show cause.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions,Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or anyallegation in the complaint not specifically deniedor explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to beadmitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing served on theRespondent specifically stated that unless an answerto the complaint was filed within 10 days from theservice thereof "all of the allegations in the Com-plaint shall be deemed to be admitted true and maybe so found by the Board." Further, on June 1, 1973,theRegionalDirectordirected a letter to theRespondent which served notice on it that unless itfiled an answer to the complaint in this proceedingby June 5, 1973, counsel for the General Counselwould file a Motion for Summary Judgment. To datethe Respondent has failed to file an answer to thecomplaint and has given no reason for its failure todo so. As the Respondent had not filed an answerwithin 10 days from the service of the complaint, norwithin the extended time afforded it by the RegionalDirector, and as no good cause to the contrary hasbeen shown, in accordance with the rule set forthabove, the allegations of the complaint herein are207 NLRB No. 71 RELIABLE CARPET COMPANY545deemed to be admitted to be true and are so found tobe true.'We shall, accordingly, grant the Motion forSummary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTAt all times material herein, the Respondent hasmaintained its only office and place of business at4210 13th Street in the city of Wyandotte and StateofMichigan, herein called the Wyandotte place ofbusiness.The Respondent is, and has been at alltimesmaterial herein, engaged in the commercialand contract installation of carpet, linoleum, andrelated products. The Wyandotte place of businesslocated at Wyandotte, Michigan, is the only facilityinvolved in this proceeding. During the year endingDecember 31, 1972, which period is representative ofitsoperations during all times material herein, theRespondent, in the course and conduct of itsbusinessoperations, performed carpet and linoleuminstallation services valued in excess of $500,000, ofwhich services valued in excess of $50,000 wereperformed for Sears, Roebuck and Company, whichannually receives gross revenue from its Michiganretail operations in excess of $500,000 and whichannually purchases in excess of $50,000 in value ofgoods and materials from suppliers located outsidethe State of Michigan which are shipped directly toitsMichigan locations.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABORORGANIZATION INVOLVEDUnited Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO,CarpentersDistrictCouncil,Detroit Resilient Floor Decorators Local Union No.2265,is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESOn or about February 6, 1973, the RespondentdischargedWarren Heikkila, the Charging Party,and since that date has failed and refused, and isfailing and refusing, to reinstate him to his formerposition of employment because he had attempted toenforce the collective-bargaining agreement betweentheUnion and the Respondent; because the Charg-ing Party had complained of the quality of represent-ation received by employees of the Respondent fromthe Union with respect to the Union's enforcementof the collective-bargaining agreement with theRespondent and the Union's processing and han-dling of grievances of employees of the Respondent;and because the Charging Party engaged in otherprotected concerted activities for the purpose ofcollective bargaining or other mutual aid or protec-tion.Accordingly,by discharging and failing andrefusing to reinstate Warren Heikkila, the ChargingParty, to his former position of employment for thereasons alleged in the complaint, we find that theRespondent did discriminate, and is discriminating,in regard to the hire or tenure or terms or conditionsof employment of its employees, thereby encourag-ing membership in a labor organization, and by suchconduct the Respondent engaged in, and is engagingin,unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act, weshall order that it cease and desist therefrom andtake certain affirmative action designed to effectuatethe policies of the Act.Having found that the Respondent discriminatorilydischargedWarren Heikkila, the Charging Party,and discriminatorily failed and refused to reinstatehim, we shall order that the Respondent offer himimmediate and full reinstatement to his former jobor, if that job no longer exists, to a substantiallyequivalent position, without prejudice to his seniorityand other rights and privileges, and make him wholefor any loss of earnings he may have suffered byreason of such discrimination, by payment of a sumofmoney equal to that which he normally would1Jerry C.Wilson, CurtisWilson and Rodney V. Wilson d/b/a Wilson &Sons,193 NLRB 350, and cases cited therein 546DECISIONSOF NATIONALLABOR RELATIONS BOARDhave earned as wages from the date of discharge tothe date of said offer of reinstatement, less his netearnings during such period, with backpay computedon a quarterly basis in the manner established by theBoard in F.W.Woolworth Company,90 NLRB 289,294, and with interest thereon as prescribed by theBoard inIsisPlumbing & Heating Co.,138 NLRB716.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Francis Kositz d/b/a Reliable Carpet Compa-ny is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.United Brotherhood of Carpenters and Joinersof America, AFL-CIO, Carpenters District Council,Detroit Resilient Floor Decorators Local Union No.2265, is a labor organization within the meaning ofSection 2(5) of the Act.3.By discharging and failing and refusing toreinstateWarren Heikkila, the Charging Party, to hisformer position of employment because he hadattempted to enforce the collective-bargaining agree-ment between the Union and Respondent; becausethe Charging Party had complained of the quality ofrepresentation received by employees of the Respon-dent from the Union with respect to the Union'senforcement of the collective-bargaining agreementwith the Respondent and the Union's processing andhandling of grievances of employees of the Respon-dent; and because the Charging Party had engagedinotherprotected concerted activities for thepurpose of collective bargaining or other mutual aidor protection, the Respondent has engaged in, and isengaging in, unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.membership in or assistance to the Union, or anyother labor organization.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)OfferWarren Heikkila, the Charging Party,immediate and full reinstatement to his formerposition or, if that position no longer exists, to asubstantially equivalent position, without prejudiceto his seniority or other rights and privileges, andmake him whole for any loss of pay he may havesuffered as a result of the discrimination against himin the manner set forth in the section above entitled"The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c)Post at itsWyandotte,Michigan, place ofbusiness copies of the attached notice marked"Appendix." 2Copies of' said notice, on formsprovided by the Regional Director for Region 7,after being duly signed by Respondent's representa-tive,shallbe posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.2In theevent that this Orderis enforcedby a Judgment of a UnitedStates Court of Appeals, the words in thenotice reading"Posted by Orderof the NationalLabor RelationsBoard" shallread "PostedPursuant to aJudgmentof the United States Court of AppealsEnforcingan Order of theNational LaborRelations Board."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,FrancisKositz d/b/a Reliable Carpet Company,Wyandotte, Michigan, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Discharging its employees, or refusing or failingto reinstate discharged employees to.their formerpositions, or by any other means discriminating inregard to their hire or tenure or terms or conditionsof employment, in order to encourage employees'APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge any of our employees,or refuse or fail to reinstate any dischargedemployees to their former positions, or by anyother means discriminate in regard to their hire ortenure or terms or conditions of employment, inorder to encourage employees' membership in or RELIABLE CARPET COMPANYassistance-toUnited Brotherhood of Carpentersand Joiners of America,AFL-CIO,CarpentersDistrict Council,Detroit Resilient Floor Decora-tors Local Union No.2265,or any other labororganization.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILLofferWarren Heikkila immediate andfull reinstatement to his former position or, if thatpositionno longer exists, to a substantiallyequivalentposition,without prejudice to hisseniority or other rights and privileges previouslyenjoyed,and make him whole for any loss of payhe may have suffered as a result of the discrimina-tion against him.547FRANCIS KOSITZ D/B/ARELIABLE CARPETCOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 500 Book Building, 1249 WashingtonBoulevard,Detroit,Michigan 48226, Telephone313-226-3200.